SHEARN, J.
The exemplified copy of the record in judicial proceedings of courts of foreign states is admissible in evidence, when attested by the clerk of such court and the seal of the court annexed thereto, if there be a seal. The documents attached to the alleged exemplified copy of the judgment show that the court had a seal, for the seal is affixed to them. The clerk, however, omitted to affix the seal to the exemplified copy of the judgment.
Defendant’s objection thereto; although purely technical, was valid, and as, in the absence of this document, there was no evidence of a recovery o-f the judgment, the judgment appealed from must be reversed, and a new trial ordered, with costs to appellant to abide the' event. All concur.